Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 11/18/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited references: JP 5707469 and “Office Action of Chinese Patent App no. 201910405269.0” do not include an English explanation of relevance. As such, Examiner cannot consider those cited references.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendment
Amendments to the claims, filed on 12/07/2021, are accepted and do not introduce new matter. 
Amendment to drawings and specification are accepted; drawing objection is withdrawn.
All previous 112(b) rejections are overcome by amendments. 
Claims 1-8 and 14 are pending examination; claims 9-13 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s acknowledged of prior art (Fig 9, as disclosed in Pars 0004-0005 of Applicant’s specification; hereafter referred to as Applicant’s Prior Art or APA) in view of Pohl et al (U.S. 2019/0388718). Note: Pohl has an earlier filing date, which qualifies it as prior art. 
Regarding claim 1, APA teaches a fire extinguishing equipment comprising: a pump (P) that feeds water from a water source (W, as seen in Fig 9); a primary piping (1) connected to the pump; a water flow detection device (3a-3c, as disclosed in Par 0004) connected to the primary piping (see Fig 9); a secondary piping (2) connected to the water flow detection device 
However, APA does not disclose the fire extinguishing equipment further including a first bypass piping that passes outside the water flow detection device to connect between the primary piping and the secondary piping, and a relief valve provided in a conduit of the first bypass piping, the relief valve is opened to supply water in the secondary piping to the primary piping when a pressure difference of a secondary-side pressure in the secondary piping with respect to a primary-side pressure in the primary piping becomes more than a first pressure difference, wherein the first pressure difference is a predetermined set value of the pressure difference between the secondary-side pressure and the primary-side pressure, and a cross-sectional area of a minimum flow passage diameter portion of the relief valve is smaller than a cross-sectional area of a nozzle outlet of the sprinkler head.  
Pohl teaches a fire extinguishing system that includes a first bypass piping (piping that bypasses inlet 8 and outlet 9) that passes outside of system valve (1) to connect between a primary piping (defined by piping coupled to 9) and the secondary piping (defined by piping coupled to 8) (bypass line 10 connects inlet 8 and outlet 9, each of which corresponds to a primary and secondary piping), and a relief valve (15a) provided in a conduit of the first bypass 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified APA to incorporate the teachings of Pohl to provide the system with bypass piping and a relief valve because doing so helps the system cope with supply pressure fluctuations, which protects the system from inadvertent triggering the sprinklers (as disclosed in Par 0009-0011). This is beneficial since pressure 
Regarding claim 2, APA and Pohl teach the fire extinguishing equipment according to claim 1. However they do not specify wherein a ratio of the cross-sectional area of the nozzle outlet of the sprinkler head and the cross-sectional area of the minimum flow passage diameter portion of the relief valve is equal to or less than 1:0.3.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable ratio of cross-sectional areas between the nozzle and the passage of the relief valve, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, the prior art discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable ratio of cross-sections for the device to function as desired. Furthermore, changes in cross-sectional area, which affect volumetric flow, affect the characteristics of the fluid as it flows through the system (as recognized by Pohl in Par 0013), i.e. ratio of cross-sections is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different ratios to meet any desired dispensing characteristic of the system.
Regarding claim 3, APA and Pohl teach the fire extinguishing equipment according to claim 1. However, they do not specify the relief valve is opened when the first pressure difference is 0.15 to 0.4 MPa.  
In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, the prior art discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable pressure difference to trigger the relief valve in order for the system to function as desired. Furthermore, changes in the predetermined first pressure difference, affect when the system activates the valves to send fluid to the sprinklers, which would undoubtedly affect the efficiency of the fire suppression system, i.e. the predetermined pressure difference is result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different predetermined first pressure difference depending on the width and length of all the piping in the system, since changes in piping size would require changes in pressure differences. 
Regarding claim 4, APA and Pohl teach the fire extinguishing equipment according to claim 1, wherein the secondary-side pressure (pressure at 8) is set to be higher than the primary-side pressure (pressure at 9) at normal times (as disclosed in Par 0013 of Pohl: “main volumetric flow arises above all from the pressure loss between the fluid inlet chamber 8 and fluid outlet chamber 9 in the release state” Note that examiner has interpreted the secondary-side as the pipes belonging to 8 and the primary-side as the pipes belonging to 9, thus, reading on claim language).  
claim 8, APA and Pohl teach the fire extinguishing equipment according to claim 1, further comprising a pump start switch (5) installed on the primary piping (as seen in Fig 9 of APA), wherein the first pressure difference at a time when the relief valve is opened is larger than a third pressure difference which is a difference between the secondary-side pressure at normal times and the primary-side pressure at a time when the pump start switch is actuated (in combination, the prior art teaches a first pressure difference, i.e. the pressure threshold that opens the main system valve, as established by claim 1 rejection, being larger than a third pressure difference when the pump start switch is activated since the start of the switch is delayed which may not feed enough water to the pump, as disclosed in Par 0005 of APA).  
Regarding claim 14, APA and Pohl teach the fire extinguishing equipment according to claim 1, further comprising a pressure switch (pressure sensor 6 of Pohl) provided on a primary side of the relief valve (as seen in Fig 3) to output a signal (as disclosed in Par 0036 and 0038 of Pohl). However, they do not specify the pressure switch providing a signal in response to a pressure that is more than a pressure obtained by adding 0.15 to 0.4 MPa to the secondary-side pressure at normal times.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a suitable pressure difference for the pressure sensor to output a signal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Pohl et al (U.S. 2019/0388718); further in view of Kuwatch (U.S. 2011/0139264).
Regarding claim 5, APA and Pohl teach the fire extinguishing equipment according to claim 1. However, they do not teach the system wherein the primary piping is provided with a safety valve drain that discharges water in the primary piping to outside in a case where the primary-side pressure becomes more than a predetermined pressure value.  
Kuwatch teaches a fluid handling system for fire suppression sprinklers wherein primary piping (28) is provided with a safety valve drain (pressure relief valve 46) that discharges water in the primary piping to outside (as seen in Fig 1) in a case where the primary-side pressure becomes more than a predetermined pressure value (as disclosed in Par 0054).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art to incorporate the . 
  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Pohl et al (U.S. 2019/0388718); further in view of Scheffer (U.S. 2014/0271253).
Regarding claim 6, APA and Pohl teach the fire extinguishing equipment according to claim 1. However they do not teach the equipment wherein the primary piping is provided with an auxiliary pressurization pump, and a discharge amount of the auxiliary pressurization pump is larger than a water flow amount of the relief valve when the relief valve is opened.  
Scheffer teaches a fire pump system for sprinkler systems wherein an auxiliary pump (jockey pump 60) is connected to a primary piping (pump 60 connects to primary piping of sprinkler system 56, as seen in Fig 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art to incorporate the teachings of Scheffer to provide an auxiliary pump in order to maintain a system water pressure even when the primary pump is not pumping (as disclosed in Par 0003-0004 of Scheffer). This would further assure the fire system has adequate inlet pressure, which would further prevent any unwanted fluctuations that can cause unwanted actuation of the system. In combination with Scheffer, the prior art teaches a discharge amount of the auxiliary pressurization pump being larger than a water flow amount of the relief valve when the relief valve is opened, since it has been established that the relief valve has a smaller cross-section than that of the nozzles. 
claim 7, APA, Pohl and Scheffer teach the fire extinguishing equipment according to claim 6, wherein the first pressure difference at a time when the relief valve is opened is larger than a second pressure difference which is a difference between the secondary-side pressure at normal times and the primary-side pressure at a time when the auxiliary pressurization pump is actuated (in combination, the prior art teaches a first pressure difference, i.e. the pressure threshold that opens the main system valve, as established by claim 1 rejection, being larger than a second pressure difference when the auxiliary pump is activated, since the auxiliary pump 60 is smaller than that primary pump 52, as taught by Scheffer Par 0004; therefore, since the first pressure difference is related to when the main pump is actuated, the first pressure difference is greater than the second pressure difference which is related to the smaller auxiliary pump). 

Response to Arguments
Applicant states that claim 1 allowable because 112(b) deficiencies have been overcome. Although the claims are now free of 112(b) issues, Examiner has now been able to clearly interpret the claims and was able to apply prior art rejections. As such, based on 103 rejections, stated above, the claims are not in condition for allowance. 
	Examiner advices Applicant to claim the details found in paragraphs 0036-0037 of the specification, which disclose the main purpose of the current invention, which is to utilize pressures in secondary piping (2b, 2c) when they are not under threat of fire to supply pressure to primary piping 1 in order to help pressurize piping 1 and 2a. Furthermore, it should be claimed that the purpose of the water flow detection devices is to output a signal that opens 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752